Title: Favi to the American Commissioners, 16 November 1784
From: Favi, Francesco
To: American Commissioners



Messieurs
Paris ce 16. 9be. 1784

Je n’ai pas manqué de faire passer à ma Cour La Lettre, dont vous m’avés honoré Le 30. 7be. dernier relative à un Traité d’amitiè, et de Commerce entre Les Sujets de Msgr. L’Archiduc Grand-duc de Toscane mon Maître, et ceux des Etats-unis de l’Amerique.
Je dois avoir L’honneur de vous informer, Messieurs, que cette invitation a eté trés agreable à Son Altesse Royale, et qu’Elle recevra avec plaisir la communication des propositions, et du plan sur Le quel devra etre traitèe cette convention afin de pouvoir Les prendre en consideration.
J’ai L’honneur d’etre avec Le plus grand respect Messieurs Votre très humble, et Très obeissant serviteur,

Favi

